Citation Nr: 1210314	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  08-38 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether a November 7, 2005 rating decision, which denied entitlement to service connection for diabetes mellitus, type II, should be revised or reversed on the grounds of clear and unmistakable error (CUE). 

2.  Whether a November 7, 2005 rating decision, which denied entitlement to service connection for major depression, should be revised or reversed on the grounds of CUE. 

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected major depression.

6.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected major depression. 
7.  Entitlement to an initial evaluation in excess of 30 percent for major depression.

8.  Entitlement to an effective date earlier than July 13, 2007 for the grant of service connection for major depression.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1963 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In January 2008, the RO denied service connection for PTSD and continued a prior denial of service connection for a depressive disorder.  In February 2010, the RO granted service connection for major depression (30%, from July 13, 2007).

In April 2009, the RO continued a prior denial of service connection for diabetes mellitus, type II, and also denied service connection for erectile dysfunction and a sleep disorder.  The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the erectile dysfunction and sleep disorder claims have been recharacterized as are listed on the cover page of this decision to reflect the theory of secondary service connection.

Irrespective of the RO's action in April 2009, the Board must decide whether new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for diabetes mellitus, type II, has been received prior to considering the merits of that underlying issue.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has characterized the diabetes issue as listed on the cover page in light of Barnett.  As discussed fully in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for diabetes mellitus, type II, has been received.  The Board will, therefore, also address in this decision the underlying claim for service connection for diabetes mellitus, type II.  

Also in April 2009, the RO granted entitlement to special monthly compensation (SMC) based on aid and attendance.  The Veteran filed a timely notice of disagreement, but later (in a statement received at the RO in September 2009) withdrew his NOD.  Accordingly, the Veteran's SMC claim is not in appellate status at this time.  

Also, in February 2010, the RO found no CUE in the November 7, 2005 rating decision that denied service connection for diabetes mellitus, type II, and depression.  

Additionally, a claim of entitlement to TDIU is inferred based on the claim for an increased evaluation for depression.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the issue of entitlement to a TDIU has been added to the Veteran's appeal.  

Initially, the Veteran was represented by a Veterans Service Organization.  A VA Form 21-22a, dated in April 2008, reflects that the Veteran appointed John S. Berry, an attorney, to be his representative.
In February 2010, the RO proposed to find the Veteran incompetent for handling the disbursement of VA benefit funds.  In a letter dated March 2010, the Veteran indicated that he wanted his girlfriend to be his representative payee.  In June 2010, the RO found the Veteran to be incompetent for handling VA funds.  In an August 2010 letter, the Veteran's attorney requested the status of the payee/conservatorship issue, stating that "we have not been advised of the incompetency issue being finalized."  An October 2010 VA Form 21-555 shows that the skilled care center where the Veteran resided was appointed to be his payee.  A letter dated November 2010 from the skilled care center states that the Veteran had been discharged from that facility and that his girlfriend had "power of attorney."  It is unclear who is acting as the Veteran's current fiduciary.  The Board notes that there is no VA Form 21-592 (Request for Appointment of a Fiduciary, Custodian, or Guardian) in the claims file.  Therefore, this issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

The issues of entitlement to service connection for erectile dysfunction and a sleep disorder; entitlement to a finding of CUE in the November 7, 2005 rating decision that denied service connection for depression; entitlement to an increased rating for depression; entitlement to an earlier effective date for the grant of service connection for depression; and the inferred issue of entitlement to TDIU are addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  Originally, the claim for service connection for diabetes mellitus, type II, was denied on November 7, 2005, and the Veteran did not appeal that decision.

2.  The November 7, 2005 denial of service connection for diabetes mellitus, type II, was reasonably supported by the law at the time and the evidence then of record.  

3.  Evidence received after the November 2005 denial of service connection for diabetes mellitus, type II, relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

4.  The Veteran did not have active service in the Republic of Vietnam during the Vietnam era; he did not set foot on the landmass of Vietnam and was not exposed to herbicide agents during service. 

5.  The Veteran's diabetes mellitus, type II, was first shown decades after active duty and has not been found to be associated with such service.  

6.  At no time during the current appeal period has the Veteran been shown to have PTSD.


CONCLUSIONS OF LAW

1.  The November 7, 2005 rating decision, which denied service connection for diabetes mellitus, type II, does not contain CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011). 

2.  The RO's November 2005 denial of service connection for diabetes is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

3.  Evidence received since the final November 2005 decision is new and material, and the claim for service connection for diabetes mellitus, type II, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011). 

4.  Diabetes was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  PTSD was not incurred in, or aggravated by, the Veteran's active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the issue of entitlement to a finding of CUE in the November 7, 2005 rating action that denied service connection for diabetes mellitus, type II, the Board notes that a finding of CUE must be based on the record and law that existed at the time of the prior adjudication in question.  The VCAA is, therefore, not applicable in CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Indeed, the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002).  Thus, no further discussion of whether VA has complied with the duties to notify and to assist the Veteran with regard to this issue is necessary.  

Further, as the Board will discuss in further detail in the following decision, new and material evidence sufficient to reopen the previously denied claim for service connection for diabetes mellitus, type II, has been received.  Thus, to this extent, the Veteran's appeal is granted.  Accordingly, and in light of this complete grant of this portion of the Veteran's appeal, no further discussion of whether VA has complied with the duties to notify and to assist the Veteran with regard to this issue is necessary.  

Further, a pre-decisional letter dated in August 2007 complied with VA's duty to notify the Veteran with regards to the service connection issues adjudicated herein (entitlement to service connection for diabetes mellitus, type II, and for PTSD).  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service and VA treatment records and provided him the opportunity to give testimony before the Board, which he declined.  

There are no outstanding medical records that have not been obtained.  The June 2004 VA Form 21-526 indicates that the Veteran was treated for diabetes at the VA Lakeside Outpatient Clinic in Chicago in 1980.  In August 2004, the RO requested the Veteran's outpatient treatment records from the Lakeside Outpatient Clinic from January 1980 and received records for the time period from September 2000 to January 2004.  In April and June 2005, the RO requested the Veteran's outpatient treatment records from the Lakeside Clinic from January 1980 to September 2000.  Negative replies were received.  The Board finds that the RO has obtained the Veteran's complete, or substantially complete, treatment records from the VA Lakeside Outpatient Clinic in Chicago.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

VA examinations are not warranted.  There is no competent medical evidence of record suggesting a diagnosis of PTSD.  Further, given the absence of in-service evidence of diabetes mellitus, the absence of identified symptomatology for many years after separation, and no competent evidence of a nexus between service and the Veteran's disability, a remand for a VA examination would unduly delay resolution.  Therefore, VA medical opinions pertaining to either claim is not required.  See Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  That grant is effective 2004 and appears to be associated with injuries the Veteran suffered in the 2004 "hit and run" accident.  There is no suggestion that records held by SSA in connection with the grant would be pertinent to the claims for service connection for diabetes mellitus, type II, and for PTSD as to require that additional adjudication resources be expended to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Furthermore, neither the Veteran, nor his representative, has identified the Veteran's SSA records as evidence relevant to these service connection issues adjudicated herein.  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Clear and Unmistakable Error - Diabetes Mellitus

The Veteran brought an original claim for service connection for diabetes mellitus claimed as secondary to Agent Orange in June 2004.  The RO denied service connection in a November 7, 2005 rating decision on the basis that the required service in Vietnam was not shown and that there was no evidence of exposure to herbicides.  The Veteran was notified of the decision and provided notice of his procedural and appellate rights later in November 2005.  The Veteran did not respond within one year of the notice and does not contend that he filed a response to that rating decision within one year of the notice.  The November 2005 rating decision is therefore final.  See 38 U.S.C.A. §§ 7104, 7015 (West 2002). 

The 2005 rating decision is not subject to revision on the same factual basis except by a duly constituted appellate authority or except as provided in 38 C.F.R. § 3.105.  In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the United States Court of Appeals for Veterans Claims (Court) offered a three-pronged test to determine whether CUE was present in a prior final determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions in existence at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time of the prior determination; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  The Court has further stated that: 

Clear and unmistakable error is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error . . . . If a claimant-appellant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a clear and unmistakable error claim is undoubtedly a collateral attack, the presumption is even stronger. 

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell, supra), cert. denied, 120 S. Ct. 405 (1999). 

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44.  Similarly, the Court has rejected as being too broad general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See id. at 44.   If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id. 

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993). 

In the current appeal, the Veteran, through his representative, contends that the November 2005 rating decision contains CUE because service records in the claims file at the time "provided ample proof of his presence aboard the USS Hancock."  He further contends that "[o]ne would have to assume that the veteran was given NO SHORE LEAVE for a period exceeding five months to deny that veteran must have set foot upon dry land in Vietnam at least once during this period of deployment."  See February 2009 correspondence.  (Emphasis in original).  

Evidence of record in November 2005 included the Veteran's service treatment records (STRs), copies of records from the Veteran's personnel file, a history of the USS Hancock from the Dictionary of American Fighting Ships, an August 2004 report from the National Personnel Records Center (NPRC) finding no record of exposure to herbicides, and a June 2005 report from the NPRC indicating that it was unable to verify in-country Vietnam service.

The law and regulations in effect at the time of the November 2005 rating action provided that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated conditions were to be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) were met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) were also satisfied.  "Service in the Republic of Vietnam" included service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The enumerated conditions include diabetes mellitus, type II.  38 C.F.R. § 3.309(e).  

The evidence of record at the time of the November 2005 rating decision did not establish that the Veteran ever set foot on land in Vietnam.  Indeed, in a June 2005 response to an inquiry by the RO, the NPRC stated that it was unable to determine that the Veteran had in-country service in Vietnam.  In May 2008, the Federal Circuit upheld VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Thus, at the time of the November 2005 decision, there was not competent and credible evidence that the Veteran had served within the land borders of Vietnam for the purpose of establishing that he was exposed to herbicides.  

The Veteran does not allege that the correct facts were not before the adjudicator in conjunction with the November 2005 rating decision.  Instead, he relies on photographs and other memorabilia, as well as recent lay statements, to establish that he did set foot in Vietnam while stationed aboard the USS Hancock.  See June 2010 correspondence.  However, this evidence was not of record at the time of the November 2005 denial and thus may not be used as a basis for finding CUE in that decision.  See Damrel, 6 Vet. App. at 245.

The Board concludes that the November 2005 rating decision was not clearly and unmistakably erroneous.  There was no error of fact or law that if evaluated by the Board would result in a manifestly different conclusion to which reasonable minds could not differ.  The pertinent statutory and regulatory provisions extant at the time of the November 2005 decision were correctly applied to the evidence available at that time.  Accordingly, the Veteran's claim for a finding of CUE in the November 7, 2005 rating action that denied service connection for diabetes mellitus, type II, is denied. 

III.  New and Material Evidence - Diabetes Mellitus

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

As previously discussed herein, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In June 2004, the Veteran filed a claim for service connection for diabetes.  
In an unappealed November 2005 rating decision, the RO denied service connection for that condition, finding that the Veteran was not shown to have served in Vietnam at any time, and hence was not presumed exposed to herbicides.  The Veteran did not file a notice of disagreement, and the November 2005 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

Since the November 2005 decision, the Veteran has submitted copies of photographs and other memorabilia that reportedly establish his presence in Vietnam during the time that his ship was stationed in the waters off shore.  He has also submitted statements that he went to Vietnam while on leave from the USS Hancock.  The credibility of these assertions must be accepted.  See Justus, 3 Vet. App. at 513.  This additional evidence is new (as it was not considered by the RO in November 2005) and directly addresses the unestablished fact of possible exposure to herbicides.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection (exposure to herbicides), the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim for service connection for diabetes is warranted.
IV.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Diabetes Mellitus, Type II

The Veteran contends that he developed diabetes mellitus as a result of exposure to herbicides during service.  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for type 2 diabetes mellitus.  38 C.F.R. 
§ 3.307(a)(6); 38 C.F.R. § 3.309(e).  If the rebuttable presumption provisions are not satisfied, then the veteran's claim shall fail.  38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307(d). 

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).   Service in the Republic of Vietnam requires service on the landmass of Vietnam.   Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 129 S. Ct. 1002 (2009) 

A claimant is not precluded from presenting proof of direct service connection between a disorder and exposure to Agent Orange, even if the disability in question is not among statutorily enumerated disorders which are presumed to be service related, the presumption not being the sole method for showing causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Veteran acknowledges that he was never assigned duty in Vietnam.  He contends, however, that he was exposed to Agent Orange when he went ashore to Vietnam while stationed on the USS Hancock.  

As discussed above, the USS Hancock was in official Vietnam waters from the fall/winter of 1964 to May 1965.
The Veteran's DD 214 establishes that he served on active duty in the Navy from June 1963 to June 1965.  His military specialty was that of a deckhand, with related civilian work indicated as water transportation.  He had eight months of foreign and/or sea service.  However, service personnel records confirm that he served onboard the USS Hancock from August 1964 to May 1965.  Service personnel records do not show that he was ever stationed in Vietnam or served within the area of combat operations for Vietnam.  

An August 2004 response from the National Personnel Records Center (NPRC)  indicated "no records of exposure to herbicides."  

In July 2007, the Veteran submitted copies of photographs and other memorabilia that allegedly establish his presence in Vietnam.  He also submitted a photograph of a tattoo that he reportedly obtained while in Vietnam.  Unfortunately, these pictures establish his presence in Hong Kong and the Philippines, but not Vietnam.

The Board acknowledges the Veteran's claim that he was "written up" after returning late from shore leave to Vietnam.  However, personnel records contain only one documented unauthorized absence, which occurred when the Veteran went on shore leave to the Philippines and then did not return to the ship.  Thus, these records also do not support the Veteran's contentions.

All attempts to verify that the Veteran actually stopped in Vietnam while on shore leave have resulted in negative findings.  None of the official responses, nor any other evidence of record, establishes that he ever set foot on the land mass of Vietnam.  In this regard, the Board notes that the Veteran's uncorroborated allegations are not entitled to great weight.  While his lay statements regarding his activities and locations are competent evidence, they are not credible.  The claims folder contains no competent and credible evidence of corroboration of the Veteran's purported physical presence in Vietnam.  

The Board acknowledges that the Veteran has been designated as incompetent.  However, both the Veteran's daughter and girlfriend have also responded to the RO's requests for documents.
In sum, the Veteran may not be presumed to have been exposed to herbicides, and there is no evidence of record showing any actual exposure.  Accordingly, service connection for diabetes mellitus, type II, on a presumptive basis is not warranted.  

In addition, the probative and persuasive medical evidence of record does not show that the Veteran's diabetes is related to military service.  VA treatment records show that the Veteran was diagnosed with diabetes after the 2004 post-service hit and run accident.  A July 2005 correspondence from the Veteran indicates that he had been recently diagnosed with diabetes.  The Board notes that a September 2005 VA examiner diagnosed "diabetes mellitus with history of Agent Orange exposure in Vietnam" based on the Veteran's claim that he was in Vietnam.  This opinion is based on an incorrect fact and has little probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) (the Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background).  Finally, the record does not reflect that diabetes existed or was treated prior to 2004, nearly forty years after his separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of the claimed condition).  Further, no competent evidence of a relationship between the Veteran's currently-diagnosed diabetes mellitus, type II, and his active duty has been received.  

The preponderance of the evidence is against the claim for service connection for diabetes mellitus; there is no doubt to be resolved; and service connection is not warranted on either a direct or presumptive basis.

B. PTSD

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.  

Here, the Veteran contends that he has PTSD related to circumstances surrounding his Vietnam service.  Specifically, he maintains that he was ordered to assist with body recovery detail after a plane crashed onboard the USS Hancock.  He was asked to store the burned bodies in a potato locker in the kitchen and was later tasked with cleaning out the locker.  He implies that this happened more than once "over months of service" on the USS Hancock.  The Veteran contends that the stress from this assignment was the reason for his documented in-service suicide attempt.  He further contends that some of his current psychiatric symptoms are due to that in-service stressor.

The Veteran's DD 214 shows that his MOS was deckhand; however, he did not receive any decorations or medals denoting participation in combat.  Personnel records show that he was stationed onboard the USS Hancock from August 1964 to May 1965.  A history of the Dictionary of American Fighting Ships establishes that the ship was in official Vietnam waters from October 1964 to May 1965.  The Board notes, however, that a June 2005 correspondence from the NPRC indicates that the ship was in official Vietnam waters from December 1964 to May 1964.

Where VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997). 

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304  concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 41 ,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

A review of the Veteran's service treatment records (STRs) shows that he attempted suicide in May 1965 while in the Philippines during an unauthorized absence.  He was admitted to a naval hospital for psychiatric evaluation and diagnosed with depressive reaction.  [The Board notes that the Veteran is currently service-connected for depression.]  Treatment notes indicate that he reportedly felt like a failure.  He "denied any personal or financial problems or acute stresses" that caused the suicide attempt.  A June 1965 discharge examination contains a clinically normal psychiatric evaluation.

Multiple post-service treatment records indicate Axis I diagnoses including depression, adjustment reaction secondary to head injury, mood disorder due to general medical condition, and dementia due to head trauma.  The Board notes that the Veteran sustained serious injuries, to include head trauma, due to an April 2004 hit and run accident.  

A June 2004 VA treatment record shows that the Veteran complained of nightmares.  The clinician indicated that the nightmares could have been caused by one of the Veteran's medications.  

A June 2007 record notes that the Veteran was screened for PTSD.  He had vivid memories of his military experience and was able to describe a jet crash that he witnessed.  He stated that the bodies were stored in a cooler where he worked.  The Veteran's girlfriend reported that the Veteran had struggled with depression throughout their 14-year relationship.  The clinician diagnosed dementia due to head trauma and depression.  A January 2010 VA mental disorders examination also contains a diagnosis of dementia secondary to head trauma, as well as major depression and residuals of head trauma.

Clearly, at no time during the appeal period has PTSD been diagnosed.  The Mt. Vernon, Missouri VA Medical Center (VAMC) treatment records that the Veteran claims establish a PTSD diagnosis do not, in fact, contain such a diagnosis.  The Veteran's reported stressor is not related to combat and does not otherwise meet the guidelines of the new regulations as based on fear of hostile military or terrorist activity.  However, stressor verification is not necessary given the lack of a PTSD diagnosis.  Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

In reaching this conclusion, the Board has certainly considered the Veteran's contentions that he has PTSD related to his military service.  The Board acknowledges that the Veteran is competent to report his psychiatric symptoms.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, notwithstanding the Veteran's competent contentions, the evidence of record does not show that he has had PTSD at any time during the appeal period.  There is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the diagnosis of PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Veteran's own assertions as to diagnosis of a disability have no probative value, and the matter of etiology of such a disability need not be addressed.  

As there is no competent evidence of PTSD at any time during the current appeal, the Board finds that the preponderance of the evidence is against this service connection claim.  There is no doubt to be resolved.  

ORDER

The motion to revise or reverse the November 7, 2005 denial of service connection for diabetes mellitus, type II, based on CUE is denied.

New and material sufficient to reopen a previously denied claim for service connection for diabetes mellitus, type II, having been received, the appeal is granted to this extent only.  

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for PTSD is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the remaining issues on appeal.
Manlincon Issue

In a February 2010 decision, the RO found no CUE in a November 7, 2005 rating decision that denied service connection for depression.  In June 2010 correspondence, the Veteran's attorney stated that "VA's claim [that] there was no error in the earlier, November 7, 2005 decision because it based its present [January 2008] decision on the same set of records is further proof of Clear and Unmistakable Error."  This is a valid and timely notice of disagreement (NOD) with the February 2010 rating decision.  See 38 C.F.R. §§ 20.201, 20.302.  The RO has not addressed this appeal.

Depression (Earlier Effective Date and Increased Rating) And TDIU 

The Board finds that these claims are inextricably intertwined with the current issue of whether CUE was committed in the November 2005 rating action that denied service connection for depression.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the issues of entitlement to an initial evaluation in excess of 30 percent for major depression, entitlement to an effective date earlier than July 13, 2007 for the grant of service connection for major depression, and entitlement to TDIU will be deferred.  Moreover, the Board believes that, on remand, he should be accorded a new evaluation to determine the current nature and extent of this service-connected disability and to determine the effect of this disorder on his employability.  

Erectile Dysfunction and Sleep Disorder

The Veteran seeks service connection for erectile dysfunction and sleep disorder on a direct and secondary basis.  Specifically, in an April 2008 correspondence, the Veteran indicated that erectile dysfunction and sleep disorder are either directly service connected or secondary to "a mental condition or PTSD."  The Board acknowledges that the RO denied service connection for these disorders because the Veteran is not service-connected for PTSD.  The Board notes, however, that the Veteran is service-connected for major depression.  

Further, post-service VA treatment records show that the Veteran "inquired about Viagra" in February 2001.  In July 2006, the Veteran complained of erectile dysfunction since the 2004 motor vehicle accident.  He also reported sleeping a lot during the day.  A neurologist diagnosed brain injury with residual cognitive deficits.  He wrote "consider sleep study though doubt sleep apnea and may try to just deal pharmacologically."  The Veteran was diagnosed with erectile dysfunction in February 2007.  

Given the diagnosis of erectile dysfunction that is of record, the fact that a neurologist indicated that a sleep study might be necessary, the fact that the Veteran is service-connected for depression, and his assertion that his depression caused or aggravated these disorders, the Board concludes that the Veteran must be accorded a VA examination to determine the nature, extent and etiology of any currently diagnosed erectile dysfunction and sleep disorder.  [VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i)  (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id. at 83.]  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to a TDIU.  

2. Obtain and associate with the claims folder a copy of the SSA decision awarding disability benefits to the Veteran and the medical records used in support of that determination.  

3. Then, schedule the Veteran for an appropriate VA  examination(s) to identify the nature, extent, and etiology of any currently diagnosed erectile dysfunction and sleep disorder.  The claims folder, including a copy of this remand, must be reviewed in conjunction with the examination, and a notation to the effect that this review has taken place should be annotated in the evaluation report.  All diagnostic testing deemed to be necessary by the examiner should be accomplished. 

For any erectile dysfunction or a sleep disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to the Veteran's active duty.  In answering this question, the examiner should consider the Veteran's competent assertions as to relevant symptomatology as well as the effect of the post-service motor vehicle accident in 2004 on any diagnosed erectile dysfunction and/or sleep disorder.  

If the Veteran is found to have erectile dysfunction or a sleep disorder that did not originate in, and is not otherwise related to, his active duty, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected major depression.  [If the Veteran is found to have erectile dysfunction or sleep disorder that is aggravated by his service-connected major depression, the examiner should quantify the approximate degree of aggravation.]  In answering this question, the examiner should consider the Veteran's competent assertions as to relevant symptomatology as well as the effect of the post-service motor vehicle accident in 2004 on any diagnosed erectile dysfunction and/or sleep disorder.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Also, schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected major depression.  The claims folder, including a copy of this remand, must be reviewed in conjunction with the examination, and a notation to the effect that this review has taken place should be annotated in the evaluation report.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.

All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a Global Assessment of Functioning (GAF) score.  In addition, the examiner should discuss the effect, if any, of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment, taking into account his education and employment experience but without regard to his age and to any nonservice-connected disabilities.  

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Issue a statement of the case to the Veteran and his representative addressing the issue of entitlement to a finding of CUE in the November 7, 2005 rating action that denied service connection for major depression.  The Veteran also must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

6. Then, readjudicate the remaining claims on appeal - entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected major depression; entitlement to service connection for a sleep disorder, to include as secondary to the service-connected major depression; entitlement to an increased rating greater than 30 percent for the service-connected major depression; entitlement to an effective date earlier than July 13, 2007 for the grant of service connection for major depression; and entitlement to TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


